Order                                                                   Michigan Supreme Court
                                                                              Lansing, Michigan

  December 29, 2011                                                            Robert P. Young, Jr.,
                                                                                         Chief Justice

  143419-22 & (97)(98)                                                         Michael F. Cavanagh
                                                                                     Marilyn Kelly
                                                                               Stephen J. Markman
                                                                               Diane M. Hathaway
                                                                                   Mary Beth Kelly
  JOHN M. CHASE, JR. and MELVIN D.                                                 Brian K. Zahra,
                                                                                              Justices
  JEFFERSON as Personal Representatives
  for the Estate of ROSA LOUISE PARKS,
                 Petitioners-Appellees,
  v                                                   SC: 143419-22
                                                      COA: 293897; 293899;
                                                            296294; 296295
                                                      Wayne PC: 2005-698046-DE;
                                                                  2006-707697-TV
  RAYMOND AND ROSA PARKS INSTITUTE
  FOR SELF-DEVELOPMENT and ELAINE
  STEELE,
            Respondents-Appellants,
  and
  SYLVESTER JAMES MCCAULEY, DEBORAH
  ANN ROSS, ASHEBER MACHIRIA, ROBERT
  DUANE MCCAULEY, MARY YVONNE
  TRUSEI, ROSALIND ELAINE BRIDGEFORTH,
  RHEA DARCELLE MCCAULEY, SUSAN DIANE
  MCCAULEY, SHIRLEY MCCAULEY JENKINS,
  SHEILA GAYE KEYS, RICHARD MCCAULEY,
  WILLIAM MCCAULEY, CHERYL
  MARGUARITE MCCAULEY, SYLVESTER
  MCCAULEY III, LONNIE MCCAULEY, and
  URANA MCCAULEY,
            Respondents-Appellees.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the April 19, 2011 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REVERSE the judgment of the Court of Appeals. The reference by counsel for the
  Raymond and Rosa Parks Institute for Self-Development and Elaine Steele, during the
                                                                                                               2

course of oral argument in the Court of Appeals, to the respective percentages of the fees
charged by the court-appointed fiduciaries for which he believed the parties to the appeal
would be liable, without referring to the terms of the Settlement Agreement, did not
constitute a breach of the Settlement Agreement’s confidentiality provision, and the
finding below that it did is clearly erroneous. The Settlement Agreement contains no
provision allocating litigation costs between the parties.

       We REMAND this case to the Wayne County Probate Court for further
proceedings not inconsistent with this order. We FURTHER INSTRUCT the court to
implement Paragraph 1 of the Settlement Agreement within thirty days of the date of this
order, or report to this Court within that time why it does not deem it “practicable” to do
so.

      The motion to dismiss is DENIED.

      We do not retain jurisdiction.
      MARILYN KELLY, J., would grant leave to appeal.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 29, 2011                   _________________________________________
       p1220                                                                 Clerk